Case: 12-15953    Date Filed: 09/16/2013   Page: 1 of 8


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-15953
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:12-cr-00006-SPM-GRJ-3



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

LEE CONDER JAMES,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (September 16, 2013)

Before MARCUS, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 12-15953     Date Filed: 09/16/2013    Page: 2 of 8


      Lee Conder James appeals his conviction and mandatory minimum 20-year

sentence for conspiracy to possess with intent to distribute greater than 1,000

kilograms of marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A) and

846. On appeal, James argues that (1) the evidence supporting his conviction was

insufficient, and (2) the court procedurally erred by imposing the mandatory

minimum sentence by relying on the jury’s special verdict for drug quantity

without conducting further fact finding. After thorough review, we affirm.

      We review de novo whether sufficient evidence supports a conviction,

drawing all reasonable factual inferences from the evidence in favor of the verdict.

United States v. Beckles, 565 F.3d 832, 840 (11th Cir. 2009).              We review

sentencing arguments raised for the first time on appeal for plain error. United

States v. Bacon, 598 F.3d 772, 777 (11th Cir. 2010). To establish plain error, the

defendant bears the burden to show that there was (1) error, (2) that was plain, and

(3) that affects substantial rights, and we may then exercise discretion to notice a

forfeited error, but only if (4) the error seriously affects the fairness, integrity, or

public reputation of judicial proceeding. Id. An error is “plain” if it is obvious and

clear under current law. Id.

      First, we are unconvinced by James’s argument that the evidence was

insufficient to support his conviction. Evidence is sufficient if a reasonable trier of

fact could find that it established guilt beyond a reasonable doubt. Beckles, 565


                                           2
              Case: 12-15953    Date Filed: 09/16/2013   Page: 3 of 8


F.3d at 840. A determination concerning a witness’s credibility is the exclusive

province of the jury. United States v. Calderon, 127 F.3d 1314, 1325 (11th Cir.

1997). On appeal, a witness will be considered incredible as a matter of law only

if the testimony is unbelievable on its face, including testimony to events that

could not have been observed or could not have occurred under the laws of nature.

Id. We have said that a witness’s criminal history or incentive to give particular

testimony does not make the testimony incredible as a matter of law. Id.

      To convict a defendant of conspiracy under 21 U.S.C. § 846, the government

must prove beyond a reasonable doubt that there was (1) an agreement between the

defendant and at least one other person, (2) the object of which was to violate the

narcotics laws. See United States v. Toler, 144 F.3d 1423, 1426 (11th Cir. 1998).

The government may prove these elements by circumstantial evidence, and need

not demonstrate the existence of a formal agreement. Id. In order to have an

“agreement” to support a conspiracy conviction, the government must prove the

existence of “an agreement with the same joint criminal objective.” United States

v. Dekle, 165 F.3d 826, 829 (11th Cir. 1999). The government need not show that

a defendant knew of every aspect or detail of a conspiracy, but rather needs to

prove that the defendant knew of the “essential nature” of the conspiracy. United

States v. Garcia, 405 F.3d 1260, 1269-70 (11th Cir. 2005).




                                        3
              Case: 12-15953        Date Filed: 09/16/2013   Page: 4 of 8


      To sustain a conviction for a substantive violation of 21 U.S.C. § 841(a)(1),

the government would have had to prove three elements: (1) knowledge; (2)

possession; and (3) intent to distribute. United States v. Garcia-Bercovich, 582

F.3d 1234, 1237 (11th Cir. 2009); see also United States v. Thompson, 473 F.3d

1137, 1142 (11th Cir. 2006) (providing that “the government must have proved

beyond a reasonable doubt that [the defendant] knowingly possessed the drugs

with intent to distribute them”).

      Here, James does not argue that a conspiracy did not exist and does not

argue that his actions did not aid that conspiracy. However, he argues that there

was insufficient evidence that he was aware that the conspiracy involved the

distribution of an illegal substance -- namely, marijuana. Viewing the evidence in

the light most favorable to the government, there are two pieces of evidence that

particularly show that James had actual knowledge of the marijuana: (1) his

codefendant’s testimony, as a cooperating witness, that, at some point during the

course of the conspiracy, he told James that the packages he was helping him

unload contained marijuana, and (2) an agent’s testimony that, when he searched

the warehouse where James had unloaded and broken up the crate where the

marijuana was stored, the warehouse smelled of marijuana. James’s argument that

his codefendant’s testimony should be considered incredible as a matter of law




                                            4
               Case: 12-15953     Date Filed: 09/16/2013    Page: 5 of 8


because of his criminal history and incentive to testify is foreclosed by our

precedent. See Calderon, 127 F.3d at 1325.

      Thus, giving every reasonable inference in favor of the verdict, it appears

that at some point during the conspiracy, James learned that the incoming

shipments that he helped unload contained marijuana and agreed to continue his

role. This evidence -- that James knowingly continued to facilitate large shipments

after learning that they contained marijuana -- supports the jury’s verdict that

James conspired to distribute marijuana. His insufficiency argument fails.

      Next, we find no plain error in the sentencing court’s reliance on the jury’s

drug quantity finding. To begin with, a defendant abandons an issue on appeal if

he does not “plainly and prominently” address it in his appellate brief. United

States v. Jernigan, 341 F.3d 1273, 1283 n.8 (11th Cir. 2003).              Recently, we

explained that, under Jernigan, any claim that is not clearly and unambiguously

addressed in a discrete section may be considered abandoned. Brown v. United

States, __ F.3d __, 2013 WL 3455676, *12 (11th Cir. July 10, 2013). Along a

similar vein, a defendant may not challenge as error a ruling that he invited.

United States v. Love, 449 F.3d 1154, 1157 (11th Cir. 2006); see also F.T.C. v.

AbbVie Prods. LLC, 713 F.3d 54, 65-66 (11th Cir. 2013) (concluding that a party

that had argued for a certain standard in the district court invited error insofar as it

sought a different standard on appeal). In Love, we held that a defendant could not


                                           5
              Case: 12-15953     Date Filed: 09/16/2013   Page: 6 of 8


challenge his eligibility for supervised release where, at sentencing, he requested a

sentence that included a term of supervised release. 449 F.3d at 1157.

       A defendant, convicted of conspiring to distribute a controlled substance,

faces a mandatory minimum sentence of 20 years’ imprisonment if the defendant

was responsible for 1,000 kilograms or more of a mixture containing marijuana

and has a prior felony drug offense. 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(vii) and

846.   In determining an applicable statutory minimum sentence, a defendant is

responsible for drugs associated with conspiracy activities in which he is involved

and for the drugs involved in subsequent acts that are in furtherance of the

conspiracy and reasonably foreseeable to the defendant. United States v. Chitty,

15 F.3d 159, 162 (11th Cir. 1994). We later said, under Chitty, that a sentencing

court was required to make an individualized finding of the quantity of a substance

that could be attributed to a defendant based on reasonable foreseeability. United

States v. O’Neal, 362 F.3d 1310, 1316 (11th Cir. 2004), vacated sub nom. Sapp v.

United States, 543 U.S. 1106 (2005), reinstated sub nom. United States v. Sapp,

154 F. App’x 161 (11th Cir. 2005). We again later clarified that a jury’s special

verdict as to the quantity of drugs attributable to an entire conspiracy should not be

automatically applied to each individual defendant without an individualized

finding, supportable by a preponderance of the evidence, as to the drug quantity




                                          6
                Case: 12-15953       Date Filed: 09/16/2013      Page: 7 of 8


foreseeable by that defendant. Bacon, 598 F.3d at 778. In Bacon, we held that the

court’s failure to make individualized findings was error and was plain. Id.

       As an initial matter, James may have invited any error arising out of the

imposition of the statutory mandatory minimum sentence. At sentencing, James

told the court that he was subject to a 20-year mandatory sentence and asked the

court to impose a 20-year sentence. Now, on appeal, he argues that the imposition

of that statutory minimum was in error, suggesting that any error arising out of that

sentence was invited. But in any event, the error that he alleges was not, under our

precedent, error that was plain, despite the government’s concession to the

contrary. Bacon required the sentencing court to make individualized findings

where the jury made a finding as to the drug quantity only for the overall

conspiracy. Id. Here, the district court did not rely on a generalized finding of

drug amount attributable to the conspiracy as a whole, but rather it relied on a jury

finding as to the amount of drugs attributable specifically to James. Therefore,

under Bacon, it was not error for the court to have relied on the jury’s special

verdict where, as here, the jury made an individualized conclusion. See id. at 777. 1


       1
         It is unclear to what extent Bacon and O’Neal remain applicable law after the Supreme
Court’s recent decision in Alleyne v. United States, 570 U.S. ___, 133 S.Ct. 2151 (2013). There,
the Supreme Court held that under the Sixth Amendment of the Constitution, any fact that
increases the applicable minimum sentence is an element of the offense and therefore must be
submitted to the jury. Id. at 2162-63. Thus, the scenario contemplated in Bacon and O’Neal --
where a judge was required to determine each defendant’s liability after the jury reached a
generalized special verdict of the overall conspiracy’s quantity -- can no longer arise under
Alleyne, because the jury would be required to make any finding that enhances the minimum
                                               7
                Case: 12-15953       Date Filed: 09/16/2013       Page: 8 of 8


       AFFIRMED.




sentence. However, here, James does not raise a constitutional argument, so we do not consider
this claim. Jernigan, 341 F.3d at 1283 n.8. And in any event, as we’ve discussed above, the jury
in this case made a finding about the amount of drugs attributable only to James.
                                               8